Case 2:17-cv-00308-JAK-AFM Document 175 Filed 05/12/20 Page 1 of 2 Page ID #:7149



    1
        Neville L. Johnson (SBN 66329)
    2   Ron Funnell (SBN 209897)
        JOHNSON & JOHNSON LLP
    3   439 North Canon Drive, Suite 200
        Beverly Hills, California 90210
    4   Telephone: (310) 975-1080
    5   Facsimile: (310) 975-1095
        Email:       njohnson@jjllplaw.com
    6                rfunnell@jjllplaw.com
    7   Attorneys for Plaintiff and
    8
        Counterclaim-Defendant,
        Jason Lust and Third-Party Defendant
    9   SAJ Productions, LLC
   10

   11                       UNITED STATES DISTRICT COURT
   12                      CENTRAL DISTRICT OF CALIFORNIA
   13   JASON LUST, an individual,             Case No.: 17-CV-00308-JAK-AFM
   14              Plaintiff,                  Hon. Judge John A. Kronstadt
             v.
   15                                          JOHNSON & JOHNSON LLP’S
        ANIMAL LOGIC ENTERTAINMENT             STATEMENT RE: MOTION TO
   16   US, d/b/a ANIMAL LOGIC                 WITHDRAW
        ENTERTAINMENT, LLC, a California
   17   limited liability corporation; ZAREH
        NALBANDIAN, an individual; and
   18   DOES 1 through 20, inclusive,
   19              Defendants.
        And related Counterclaims and Third       Complaint Filed October 31, 2016
   20   Party Complaint
   21

   22

   23

   24

   25

   26

   27

   28

              JOHNSON & JOHNSON LLP’S STATEMENT RE: MOTION TO WITHDRAW
Case 2:17-cv-00308-JAK-AFM Document 175 Filed 05/12/20 Page 2 of 2 Page ID #:7150



     1                   STATEMENT RE: MOTION TO WITHDRAW
     2          Pursuant to the Court’s Order Re Johnson & Johnson LLP’s Ex Parte
     3    Application for an Expedited Hearing Date for Motion to Withdraw (Dkt. 174),
     4    Johnson & Johnson LLP submits this Statement:
     5           Jason Lust and SAJ Productions, LLC oppose Johnson & Johnson LLP’s
     6    Motion to Withdraw.
     7          Johnson & Johnson LLP has informed Jason Lust, SAJ Productions, LLC’s
     8    Chief Executive Officer, that SAJ Productions, LLC cannot represent itself in this
     9    matter, and that new counsel must substitute in to represent SAJ Productions, LLC.
     10
          Dated: May 12, 2020                   JOHNSON & JOHNSON LLP
     11
     12
     13                                      By /s/ Ronald P. Funnell
                                                Neville L. Johnson
     14                                         Ronald P. Funnell
     15                                         Attorneys for Plaintiff/
                                                Counterclaim-Defendant,
     16                                         Jason Lust and Third-Party Defendant
     17                                         SAJ Productions, LLC

     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                            1
                JOHNSON & JOHNSON LLP’S STATEMENT RE: MOTION TO WITHDRAW
